Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158019(108)                                                                                             David F. Viviano
  158020                                                                                              Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 158019
  v                                                                 COA: 336898
                                                                    Wayne CC: 95-002388-FC
  CHRISTOPHER WILEY,
             Defendant-Appellee.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 158020
  v                                                                 COA: 338870
                                                                    Wayne CC: 92-014245-FC
  WILLIAM RUCKER,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on September 21, 2018, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 28, 2018

                                                                               Clerk